[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                         MARCH 19, 2007
                                     No. 05-14445                       THOMAS K. KAHN
                               ________________________                     CLERK


                           D. C. Docket No. 99-02201-CV-AJ

PHILLIP A. BONADONNA,

                                                                   Plaintiff-Appellant,

                                            versus

JOSE SERRANO,
JEANNE FELICIANO,
LEOPOLDO PEREZ,
JUAN MONSERRATE,
JUAN CASTILLO, et al.,

                                                                   Defendants-Appellees.
                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                     (March 19, 2007)

Before BARKETT, KRAVITCH and STAHL,* Circuit Judges.

PER CURIAM:

       *
          Honorable Norman Stahl, Circuit Judge, United States Court of Appeals for the First
Circuit, sitting by designation.
       Phillip A. Bonadonna appeals the summary judgment in favor of Columbia-

Deering Hospital (“Columbia-Deering”).1 Bonadonna alleges that Columbia-

Deering is liable to him, as a third party beneficiary to a contract entered into

between the United States Bureau of Prisons and Columbia-Deering, because the

treatment he received from Dr. Kim, a doctor allegedly affiliated with Columbia-

Deering, fell below the appropriate standard of care.

       Having previously dismissed allegations against Dr. Kim on the basis that he

was not a party to the contract at issue, the district court also granted Columbia-

Deering’s motion for summary judgment on the basis that the court lacked federal

jurisdiction over the complaint, and, alternatively, because Columbia-Deering,

having no relationship with Dr. Kim, could not be held liable for his conduct.

Moreover, even if there was a relationship, Bonadonna provided no evidence that

Dr. Kim’s services were substandard.

       Having reviewed the record, we cannot conclude that the district court erred

in finding that Columbia-Deering did not have a relationship with Dr. Kim that

would subject Columbia-Deering to liability for Dr. Kim’s treatment of

Bonadonna.

       AFFIRMED.


       1
         This appeal is the second time this matter has reached our Court. See Bonadonna v.
Serrano, No. 02-16389 (11th Cir. August 19, 2003).

                                               2